DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeannie M. Boettler on 12/16/2021.
The application has been amended as follows: 
Cancel claims 5-6, 12-13 and 16-20.
Amend claims 1 and 9.
1. (Currently Amended) A scaffold comprising a single cell support layer comprising at least one curvilinear cell receiver in physical contact with at least one cell guide channel, the at least one curvilinear cell receiver in physical contact with at least one cell guide channel extends through the cell support layer, the cell receiver comprising a diameter that is larger than the diameter of an opening in the cell guide channel, , wherein the at least one curvilinear cell receiver has a diameter ranging from about 8 µm to about 15 µm, and wherein the at least one cell guide channel has a diameter of about 5 µm.
9. (Currently Amended) A scaffold system comprising a first scaffold comprising a first cell support layer comprising at least one curvilinear cell receiver in physical contact with at least one cell guide channel, the at least one curvilinear cell receiver in physical contact with at least one cell guide channel extends through the first cell support layer, the cell receiver comprising a diameter that is larger than the diameter of an opening in the cell guide channel, and a second scaffold comprising a second cell support layer comprising at least one throughhole that extends through the second cell support layer, wherein at least one of the first cell support layer and the second cell support layer comprises one or more of a biocompatible flexible polymer and a biodegradable flexible polymer, wherein the at least one curvilinear cell receiver has a diameter ranging from about 10 µm to about 15 µm, wherein the at least one cell guide channel has a diameter of about 5 µm.
Allowable Subject Matter
Claims 1-4, 7-11, 14-15 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, the prior art does not disclose, in the claimed environment, a scaffold comprising a single cell support layer comprising at least one curvilinear cell receiver in physical contact with at least one cell guide channel, the cell receiver comprising a diameter that is larger than the diameter of an opening in the cell guide channel, wherein the at least one curvilinear cell receiver has a diameter ranging from about 8 µm to about 15 µm, and wherein the at least one cell guide channel has a diameter of about 5 µm.
With respect to independent claim 9, the prior art does not disclose, in the claimed environment, a scaffold system comprising a first scaffold comprising a first cell support layer comprising at least one curvilinear cell receiver in physical contact with at least one cell guide channel, the cell receiver comprising a diameter that is larger than the diameter of an opening in the cell guide channel, and a second scaffold comprising a second cell support layer comprising at least one throughhole that extends through the second cell support layer, wherein the at least one curvilinear cell receiver has a diameter ranging from about 10 µm to about 15 µm, wherein the at least one cell guide channel has a diameter of about 5 µm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796